OPINION
HAIRE, Chief Judge,
Division 1.
The appellant, Salt River Valley Water Users’ Association, (Salt River) has appealed from judgments dismissing Salt River’s third party complaint against the appellees. The plaintiffs1 in Maricopa County Civil Action No. C-240063 sought to recover damages against Salt River for flooding alleged to have occurred on September 5, 1970, as a result of water allegedly overflowing the North Bank of the Arizona Canal, or water being backed-up and diverted by the Arizona Canal. Salt River’s third party complaint against the appellees allege that if the plaintiffs were found to be entitled to relief against Salt River, then the appellees are, or may be liable to Salt River for all or a part of the plaintiffs’ claims against Salt River. As indicated above, the trial court granted the appellees’ motions to dismiss Salt River’s third party complaint, and this appeal followed.
The issues raised in this appeal are substantially identical to those presented in 1 CA-CIV 2410, Salt River Project Agricultural Improvement and Power District v. The City of Scottsdale, 24 Ariz.App. 254, 537 P.2d 982. We have today filed our *258formal written opinion in that matter. For the reasons stated therein, the judgments dismissing Salt River’s third party complaint are affirmed.
JACOBSON, P. J., and EUBANK, J.,. concurring.

. The plaintiffs are not parties to this appeal.